UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6907



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS DWAYNE JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-15)


Submitted:   September 10, 1998       Decided:   September 29, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Dwayne Jones, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders (1) denying his

motion for an extension of time to file a motion under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998) and (2) denying his motion for re-

consideration. We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Jones, No.

CR-94-15 (S.D.W. Va. May 5 & 26, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2